 

 

mn eeercmrtestrn

se Sed a. wy
natn

Case 1:20-cv-03751-GBD-GWG Document a1-Fuled 0 oMo7/21 Page 1 ofa 1

UNITED STATES DISTRICT COURT — , OOO ge
SOUTHERN DISTRICT OF NEW YORK oe

  
 
 

RAFAEL ALEJANDRO LIRIANO URENA,
individually and on behalf of others similarly situated,

 

Plaintiff, ORDER
-against- ; 20 Civ. 3751 (GBD) (GWG)
0325 TUTA CORP. et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The January 13, 2021 conference is canceled, in light of this Court’s referral to Magistrate
Judge Gabriel W. Gorenstein for General Pretrial Supervision.
Dated: New York, New York

January 7, 2021
SO ORDERED.

Bopray £ Dan dh
COR OO eee tee

 

 
